Citation Nr: 0828418	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-31 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

 
REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1957 to July 
1987.  He died in August 2005.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant essentially contends that a heart disorder 
associated with the cause of the veteran's death was manifest 
during his active service; and thereby she claims that the 
cause of the veteran's death was service connected.  The 
appellant has not been appropriately notified of how to 
substantiate her claim for service connection for the cause 
of the veteran's death, and the case will be remanded for 
additional notice on this matter.   

Specifically, additional Veterans Claim Assistance Act (VCAA) 
notice is necessary to comply with a recent Court of Appeals 
for Veterans Claims (Court) precedent.  In Hupp v. Nicholson, 
21 Vet. App. 342 (2007), the Court held that in a claim for 
benefits for the cause of the veteran's death, VA's duty to 
notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected. 

The appellant did not receive notice in accordance with the 
Hupp decision.  Thus the claim must be remanded for a 
corrective VCAA notice in compliance with the Hupp decision.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the VCAA and the 
Hupp decision, the RO/AMC must provide 
the appellant: (1) a statement listing 
the veteran's conditions for which 
service connection was in effect at the 
time of his death; (2) an explanation of 
the evidence and information required to 
substantiate a Dependency and Indemnity 
Compensation (DIC) claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
granted service connection.

2. After completion of the above, and 
any additional development of the 
evidence deemed necessary, the RO/AMC 
should review the record, to include 
all additional evidence; and then 
readjudicate the claim.  If any 
benefits sought remain denied, the 
appellant and her representative should 
be issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW P. HINTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




